Affiliated AFL-CIO

DULUTH BUILDING AND CONSTRUCTION TRADES COUNCIL

2002 LONDON ROAD LABOR CENTER DULUTH, MINN. 55812
EE
Officers
Craig Olson March 3, 2021
President

Darrell Godbout VIA E-MAIL - tpeterson@cloquetmn.gov

Vice President

Dan Olson Mr. Tim P n, City A —
Secretary . cterso dminis
Jett f City of Cloquet
eff Daveau th
Treasurer 101 — 14" Street
Cloquet, MN 55720

Boilermakers #647
Bricklayers #1 RE: Amendment to City of Cloquet PLA
Carpenters #961 Dear City Administrator Peterson:

Cement Masons #633

On behalf of the Duluth Building and Construction Trades Council, I write to

Elevator #9

IBEW #242 express support for amending the Project Labor Agreement referenced in City
Ordinance Section 9.2.02.

Insulators #49

lronworkers #512 The Council supports amending the current form of the Project Labor Agreement

by deleting Article 3, Section 2, which is commonly known as a Union Security
provision. The Council also supports adding a new sentence at Article 2, Section
9 that further clarifies that union membership or support is not required for an

Laborers #1091
Miilrights #1348

tors # : ;
Operators #49 employee of a non-signatory contractor to work on a City of Cloquet PLA project.
Painters #106 The sentence states:
Pipefitters #11

Nothing in this Agreement requires employees to

Roofers #96
join a union or pay dues or fees to a union as a

Sheetmetal #10 wae : : .

condition of working on the covered project. This

Sprinklerfitters #669 Agreement is not, however, intended to supersede
>

Teamsters #346 independent requirements in applicable local union

agreements as to contractors that are otherwise
signatory to those agreements and as to employees of
such employers performing covered work.

If you have any questions regarding our support for the amendments described in
this letter, please let me know. You can reach me by phone at 218-724-6466 or by

e-mail at president@duluthbuildingtrades.com.

Sincerely,
re

Craig Olson, President
Duluth Building and Construction Trades Council

 

EXHIBIT__/
